Title: From Benjamin Franklin to Samuel Cooper, 15 May 1781
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
Passy. May 15. 1781.
I received your kind Letter of Feb. 1 by Col. Johonot. Your Sentiments of the present State of our Affairs appear to me very judicious, and I am much oblig’d by your free Communication of them. They are often of Use here: for you have a Name and Character among us, that give weight to your Opinions. The End of Col. Laurens’s Mission is answered as far as could reasonably be expected, tho’ all is not obtain’d that was ask’d. I had obtained a Grant of ten Millions before his Arrival; and it is since augmented by Ten more. His Representations of the State of the Army, &c. on which he could speak knowingly, have had great Effect. I wish he may get safe with the supplies to America. These with what I sent in the Marquis de la Fayette, viz Clothing for about 20,000 Men, and large Quantities of Arms & Ammunition obtain’d last year, will, if they arrive, put the Army into comfortable & respectable Circumstances. God grant!
It gives me great Pleasure to learn that your new Constitution is at length settled with so great a Degree of Unanimity & general Satisfaction. It seems to me upon the whole an excellent one; and that if there are some particulars that one might have wish’d a little different, they are such as could not in the present State of things have been well obtain’d otherwise than they are, and if by Experience found inconvenient will probably be chang’d hereafter.— I would only mention at present one Article, that of Maintenance for the Clergy. It seems to me that by the Constitution the Quakers may be obliged to pay the Tax for that purpose. But as the great End in imposing it, is professedly the Promotion of Piety, Religion & Morality, and those People have found means of securing that End among themselves, without a regular Clergy, and their Teachers are not allow’d to receive Money; I should think it not right to tax them and give the Money to the Teacher of the Parish; But I imagine that in the Laws to be made for levying Parish Taxes, this Matter may be regulated to their Contentment.
I am very sensible of the honour done me by the American Academy of Arts and Sciences in chusing me one of their Members. I wish I could be of some Utility in promoting the noble Design of their Instruction. Perhaps I may by sending them from time to time some of the best Publications that appear here. I shall begin to make a Collection for them.
Col. Johonnot arriv’d in a bad time for establishing Commercial Connections. The great Losses some French Merchants have sustained by the Depreciation of our Money has much discouraged new Adventures. Time & better Acquaintance with us will remove Prejudices, & produce greater Confidence in our mercantile Operations. He may certainly depend on every Assistance I can give him.
Your very good Letter relating to Count d’Estaing’s Campaign, I have had translated and printed; not to be formally published here, but to have some Copies for distribution among Friends. I have however sent it to the Leiden Gazette, from whence it will appear here, and I hope be of Service to him. The Translator, l’Abbé Morellet, advised the suppressing some(?) few Passages, conceiving that Expressions too strong in a Friend’s Praise rather injure than serve him, being apt to excite Envy & produce Ill-will. As the Abbé knows well the People here, & is a very sagacious Man, I submitted to his Advice, and I hope you will not find your Piece the worse for his Alterations. I think too that I have dispos’d of some Copies where their being perus’d, may serve the Interests of that excellent Officer, & great Friend of America.—

Your excellent Sermon gave me abundance of Pleasure, and is much admired by several of my Friends who understand English. I purpose to get it translated & printed at Geneva at the End of a Translation of your new Constitution. Nothing could be happier than your Choice of a Text, & your Application of it. It was not necessary in New England where every body reads the Bible, and is acquainted with Scripture Phrases, that you should note the Texts from which you took them; but I have observed in England as well as in France, that Verses and Expressions taken from the sacred Writings, and not known to be such, appear very strange and awkward to some Readers; and I shall therefore in my Edition take the Liberty of marking the quoted Texts in the Margin.
I know not whether a Belly-full has been given to any Body by the Picking of my Bones, but pick’d they now are, and I think it time they should be at rest. I am taking measures to obtain that rest for them; happy if before I die, I can find a few Days absolutely at my own Disposal. I often form pleasing Imaginations of the Pleasure I should enjoy as a private Person among my Friends & Compatriots in my native Boston. God only knows whether this Pleasure is reserv’d for me.
With the greatest & most sincere Esteem, I am, Reverend and dear Sir, Your most obedient and most humble Servant
B Franklin
Revd. Dr. Cooper.
